People v Chamlee (2015 NY Slip Op 01730)





People v Chamlee


2015 NY Slip Op 01730


Decided on March 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2015

Gonzalez, P.J., Acosta, DeGrasse, Richter, JJ.


12955 5801/11

[*1] The People of the State of New York, Respondent,
vJamal Chamlee, also known as Jamal Chanlee, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patricia Curran of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 8, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, criminal possession of a weapon in the second degree and criminally using drug paraphernalia, and sentencing him to an aggregate term of 12 years, unanimously reversed, on the law, and the indictment dismissed.
This Court previously held this appeal in abeyance pending a suppression hearing (120 AD3d 417 [1st Dept 2013]). Supreme Court granted defendant's motion to suppress the contraband at issue, and the People do not seek to challenge that determination. Accordingly, we vacate the conviction and dismiss the indictment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2015
CLERK